Citation Nr: 0740637	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-30 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to 
include as secondary to herbicide exposure in Vietnam.

2.  Entitlement to service connection for renal cell cancer, 
to include as secondary to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972, with service in the Republic of Vietnam from December 
1969 to November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  The Board remanded this case in July 
2007.


FINDINGS OF FACT

1.  There is competent medical evidence of record causally 
linking the veteran's bladder cancer to service, including 
claimed Agent Orange exposure therein.

2.   There is competent medical evidence of record causally 
linking the veteran's renal cell cancer to service, including 
claimed Agent Orange exposure therein.


CONCLUSIONS OF LAW

1.  Bladder cancer was incurred as a result of service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).

2.  Renal cell cancer was incurred as a result of service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
See also 38 C.F.R. § 3.159.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

The Board has considered this legislation with regard to the 
matter on appeal but finds that, given the favorable action 
taken below, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including malignant tumors, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. 
§ 3.307(a)(6)(ii).

The Board has reviewed the veteran's service medical records 
and observes that he was not treated for bladder or renal 
cancers during service or prior to May 2004.  At that time, 
he began treatment for gross hematuria, and private operative 
procedures revealed a bladder tumor and a left renal pelvis 
tumor.  VA surgical procedures addressing these tumors in 
September 2004 consisted of a left nephroureterectomy and a 
basal-ganglion calcification in the bladder.  

In a January 2006 handwritten statement, a VA urologist noted 
the veteran's left radical nephrectomy for transitional cell 
carcinoma and stated that "[s]moking and/or exposure to 
Agent Orange are possible factors in this disease."

As the veteran argued during his July 2007 Travel Board 
hearing that these tumors were attributable to exposure to 
Agent Orange during service, the Board remanded this case in 
July 2007 for an examination to address the etiology of such 
disorders.

In August 2007, the veteran underwent a VA genitourinary 
examination, with an examiner who reviewed the claims file.  
Following a discussion of prior treatment and surgical 
records, the examiner rendered diagnoses of bladder cancer, 
renal cancer, and erectile dysfunction.  

As to the question of etiology, the examiner noted that the 
toxicity of the herbicides used in Vietnam remained poorly 
studied, but new reports suggested that certain herbicides 
may affect the membrane sheath around nerve cells and may 
disrupt cellular processes in the liver.  Reports of kidney 
and muscle damage were noted to have been published.  One 
study showed an increase in lymphomas associated with 
exposure, and it was noted that certain herbicides may also 
induce mutations at different stages of cell development and 
hinder a cellular process that is involved in the elimination 
of harmful carcinogens.  Limited evidence from bioassays 
published during the past two years was noted to suggest that 
cacodylic acid may promote urinary, bladder, kidney, liver, 
and thyroid gland cancer in some species of animals.  Toxic 
chemical exposures were known to have contributed to the 
development of various cancers.

The examiner further noted the letter from the veteran's VA 
urologist, indicating smoking and/or Agent Orange exposure as 
possible factors in this disease.  The examiner stated that 
there had not been sufficient research to determine 
definitively whether or not renal or bladder cancers were 
caused by exposure to Agent Orange.  However, the cited 
research indicated that "it is at least as likely as not" 
that Agent Orange may contribute to the development of these 
conditions.  Therefore, "the veteran's renal and bladder 
carcinoma are at least as likely as not caused by or a result 
of his exposure to Agent Orange while in Vietnam."

While the Board is aware that bladder and renal cell cancers 
are not among those listed in 38 C.F.R. § 3.309(e) (e.g., 
subject to presumptive service connection on the basis of 
herbicide exposure in Vietnam), the favorable etiology 
opinion from the August 2007 VA examination report clearly 
supports the veteran's contentions, was predicated on an 
extensive discussion of the evidence of record as contained 
in the claims file and recent scientific and medical studies, 
and does not run counter to any other evidence of record.  
Rather, this examination opinion builds on the assertions of 
the veteran's own VA urologist, from January 2006.

Accordingly, after resolving all doubt in the veteran's favor 
under 38 U.S.C.A. § 5107(b), the Board finds that the 
evidence of record supports the conclusion that his bladder 
and renal cell cancers are directly etiologically related to 
his period of service in Vietnam, including claimed Agent 
Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  For this reason, service connection is 
warranted for both disorders.  The appeal is thus granted in 
full.


ORDER

Entitlement to service connection for bladder cancer is 
granted.

Entitlement to service connection for renal cell cancer is 
granted.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


